   USNI-285 isCase:
               a 5-part3:18-cv-00412-bbc
                        form. filUctut the form Document      #: 31 Sign
                                                and. print 5 copies. Filed: 12/26/18
                                                                         as needed      Pageas1specified
                                                                                   and route    of 1     below.
 U.S. Department of Justice                                                             PROCESS RECEIPT AND RETURN
 United States Marshals Service                                                         See Instructions for Service of Process hv US. Marshal"

  PLAINTIFF                                                                                                           COURT CASE NUMBER
  Donta Jenkins                                                                                                      18-cv-412-bbc

  DEFENDANT                                                                                                          TYPE OF PROCESS
  Sharron                                                                                                            CIVIL, summons and complaint

                     NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

  SERVE              Sharron
     AT              ADDRESS (Street or RFD, Apartment No.) City, State and ZIP Code)

                     Eau Claire County Jail, 710 Second Ave., Eau Claire, WI 54703
 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                              Number of process to be
 --------------------------------------.------------------------•_-.-----------------------                      served with this Form 285    1

                Donta Jenkins, 506847                                                                            Number of parties to be
                Waupun Correctional Institution                                                                  served in this case          5
                P.O. Box 351
                Waupun, WI 53963-0351                                                                            Check for service
                                                                                                                 on U.S.A.                    No
                                                                                                                           11-4
     SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business andAlternatildresses,71
     All Telephone Numbers, and Estimated Times Available for Service):                                  -!..    fz,j      0
                                                                                                         r       711       Tel
Fold                                                                                                                        —...Fold
                                                                                                                                                     I            Ill
    Mental health counselor at the Eau Claire County Jail.                                                                                                        0
    Jail phone no. (715) 839-4702
                                                                                                                                                   -/S44



  Signature       omey other Originator requesting service on behalf of:                ig PLAINTIFF           TELEPHONE NUMBER                   DATE


                                               (
                                                 1
                                                A2 -6           (SA                     El DEFENDANT           608-261-5724                       12/6/18

    SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
  I acknowledge receipt for the total   Total Process    District of      District to       Signature of Authorized USMS Deputy or Clerk                   Date
  number of process indicated.                           Origin           Serve
  (Sign only for USM 285 if more
  than one USAI 285 is submitted)
                                           /
                                                         No. 9°           No C, 0           0-cd:4,--r _l
                                                                                                            20 Yit-'%/J2‘-e/ Li,
  I hereby certify and return that IgT have personally served ,El have legal evidence of service, El have executed as shown in "Remarks", the process described
  on the individual , company, corp ration, etc., at the address shown above on the on he individual ,company, corporation, etc. shown at the address inserted below.

  Er I hereby certify and return that lam unable to locate the individual, company, corporation, etc. named above (See remarks below)
  Name and title of individual served Of not shown above)                                                               El A person of suitable age and discretion
                                                                                                                           then residing in defendant's usual place
        11` 	ProR1              ?)g 5TEraf-- ELD I                                                                         of abode
                                                                                                                                              Time
  Address (complete only different than shown above)                                                                     Date
                                                                                                                                                        b(e
   "la( oxycgo PLce cta (co)                                                                                                                      uric °Pm
                                                                                                                          ignatur             shal or De fy

     go-0 9e,uchks 3
  Service Fee         Total Mileage Charges Forwarding Fee .           Total Charges        Advance Deposits     .Amount ved to U.S. Marshal* or
                      including endeavors)                                                                       (Amount of Refund*)

 3T o. 00                   IL:ao                       çh              ST4.                                                          $0.00
  REMARKS:

                               G) "Lig'
                                                  /75        3(0,0 rh; /VS ftr
   "e /9141 Ji


  PRINTS COPIES: I. CLERK OF THE COURT                                                                                               PRIOR EDITIONS MAY BE USED
                 2. USMS RECORD
                 3. NOTICE OF SERVICE
                 4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                    if any amount is owed. Please remit promptly payable to U.S. Marshal,                                                                     Form USM-285
                 5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                     Rev. 12/80
